 

 

 

 

=;J,st_.sDNY

 

DOCuMENT
UNITED STATES DISTRICT coURT ' ELECTRONI_CALLY FILED
soUTHERN DISTRICT 0§' NEW YORK 'DO`C #:

 

 

 

 

 

"DATEFILED 2 0 197
JEFFREY KWATINETZ & O’SHEA JACKSON, . 1

 

 

 

 

Petitioners, 18-cv-6659 (JGK)
- against ~ MEMORANDUM OPINION &
ORDER
ROGER MASON,
Respondent.

 

JOHN G. KOELTL, District Judge:

Jeffrey Kwatinetz and O’Shea Jackson (oollectiveiy “the
petitioners”) bring this petition for an order to permanently
enjoin the respondent, Roger Mason, from continuing to pursue an
employment arbitrationl against the petitioners. Tbe petitioners
bring this action under the Federal Arbitration Act (“F ”), 9
U.S.C. § 4.

I.

The following facts are taken from the declarations and
exhibits submitted by the parties, and are undisputed unless
otherwise noted.

The petitioners, Jeffrey Kwatinetz and O’Shea Jackson
(a/k/a lee Cube), are co~founders of Big3 Basketball LLC
(“BigB”), a professional three-on-three basketball league.

Respondent Roger Mason is a former National Basketball

 

1 The arbitration at issue is Case No. 01“18~0001-1291 before the
American Arbitration Association in New York City.

 

Association (“NBA”) player and is the former President and
Commissioner of Big3. Zimmerman Decl., EX. A LL 4~5.

Big3 and Mason executed an employment agreement on November
24, 2016, under which Mason was to serve as Big3's President and
Commissioner. Epstein Decl., EX. l. Kwatinetz signed the
employment agreement on behalf of Big3. §d; at 20. Section 16 of
the employment agreement provides: “The Company [Big3] and
EXecutive [Mason] agree that in the event of any dispute or
claim relating to or arising out of the employment relationship
contemplated by this Agreement, Executive and the dompany agree
to an arbitration as provided below in this Section 16.” §d; at
14.

On March 12, 2018, Big3 terminated Mason’s employment.
Zimmerman Decl., Ex. A_I 57. The following day, Mason filed an
arbitration demand with the American Arbitration Association
(“AAAV) against Big3 and Kwatinetz. Epstein Decl. I 4. Mason
filed an amended arbitration demand on May 29, 2018, against
Big3 and the petitioners,r alleging various violations of the
employment agreement, including retaliatory discharge, as well
as defamation claims. ld; I 6.

The parties disagree over whether the petitioners can be
compelled to arbitrate. Big3 filed an answer to Mason's amended
arbitration demand on July 13, 2018. §d; I 7. However, because

the petitioners are not signatories to the employment agreement,

 

 

 

the petitioners contend that they are not subject to the
jurisdiction of the arbitral forum. Therefore, the petitioners
did not join Big3's answer to the demand but rather reserved
their rights to contest AAA’s jurisdiction over them in court.
;d;

On July 13, 2018, the arbitrator held an initial case
management conference with counsel and all of the parties named
in Mason’s amended arbitration demand. Ld; § 8. During that
conference, counsel for Mason asserted that even though the
petitioners were not parties to the employment agreement, the
arbitration clause in the agreement is binding on the
petitioners. ld; The petitioners disputed that they are bound by
the arbitration clause, and they informed the arbitrator that
they would file this petition in the Southern District of New
York to enjoin the arbitration. ld;

II.
In deciding a motion to enjoin arbitration, courts apply a

standard similar to that used to evaluate a motion for summary

judgment. Boroditskiy v. European Specialties LLC, 314 F. Supp.

 

3d 48?, 492 (S.D.N.Y. 2018). Courts “consider all relevant,
admissible evidence submitted by the parties and draw all
reasonable inferences in favor of the non-moving party.” Ld;
(guotation marks omitted). lf the moving party has shown facts

entitling it to an injunction against the pending arbitration,

 

“the party opposing may not rest on a denial but must submit
evidentiary facts showing that there is a dispute of fact to be
tried.” Veera v. Janssen, No. 05cv2145, 2005 WL 1606054, at *3
(S.D.N.Y. July 5, 2005) (quotation marks omitted).
A.

The parties disagree over whether the petitioners are
subject to the pending arbitration.

“The FAA's primary purpose is to ensure that private
agreements to arbitrate are enforced according to their terms.”

In re AmJ Exp. Fin. Advisors Sec. Litig., 672 F.Bd 113, 127 (2d

 

Cir. 2011) (quoting Volt Info. Scis., Inc. v. Bd. of Trs. of the

Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)

 

(alterations accepted)). Despite the policy in favor of
arbitration embodied in the FAA, arbitration is “contractual by
nature,” and “a party cannot be required to submit to
arbitration any dispute which he has not agreed so to submit.”
Thomson-CSF, S.AJ v. Am. Arbitration Ass'n, 64 F.3d 773, 776 (2d
Cir. 1995) (quoting United Steelworkers of Am. v. Warrior & Gulf

Naviation Co., 363 U.S. 574, 582 (1960)); In re Am. Exp. Fin.

 

Advisors Sec. Litig., 672 F.Bd 113, 127 (2d Cir. 2011); Veera,

 

2005 WL 1606054, at *3.
Mason contends that whether this dispute is arbitrable is a
question for the arbitrator, rather than for the Court. However,

“[t]he question whether the parties have submitted a particular

dispute to arbitration, i.e., the question of arbitrability, is

 

an issue for judicial determination unless the parties clearly

l

and unmistakably provide otherwise.’ Schneider v. Kingdom of

 

Thailand, 688 F.3d 68, 71 (2d Cir. 2012) (quoting Howsam v. Dean

Witter Reynolds, Inc., 537 U.S. 79, 83 (2002)).

 

Mason alleges that in § l6(f) of his employment agreement,
the parties “clearly and unmistakably” provided that the issue
of arbitrability is for the arbitrator. Section l6(f)
incorporates the National Rules for the Resolution of Employment
Disputes of the AAA. Those rules prescribe that the arbitrator
has the power to rule on questions of jurisdiction, including
questions regarding the existence of an arbitration agreement.
AAA Employment Arbitration Rules and Mediation Procedures (eff.
Nov. 1, 2009). However, because the petitioners are not
signatories to the employment agreement, § l6(f) of the
employment agreement is not a “clear and unmistakable agreement

to arbitrate” on their part. See McKenna Long & Aldridge, LLP v.

 

Ironshore Specialty Ins. Co., Nos. 14cv6633, 14cv6675, 2015 WL

 

144190, at *5 (S.D.N.Y. Jan. 12, 2015}. Accordingly, whether the
petitioners are subject to the arbitration agreement is a

question for the Court. See Nat'l Union Fire Ins. Co. of

 

Pittsburgh, PA v. Stucco Sys., LLC, 289 F. Supp. 3d 457, 466

 

(S.D.N.Y. 2018) (holding that “whether [the nonsignatory] is to

be a party to the [arbitration agreement] is an issue for

 

 

judicial determination first”); Boroditskiy,r 314 F. Supp. 3d at
493 (noting that “in cases where a party disputes whether it is
bound to an arbitration agreement, the issue of arbitrability is
for the Court in the first instance” (quotation marks omitted));

ln re D & B Const. of Westchester, lnc., 875 N.Y.S.Zd 819, 2008

 

WL 4809405, at *6 (Sup. Ct. 2008) (same).

Mason relies on cases that allowed the parties to delegate
questions of arbitrability to the arbitrator. Howeverr these
cases do not involve the issue of whether nonsignatories are
bound by an arbitration agreement but rather involve questions
surrounding whether specific claims between signatories are
arbitrable. See, e.g.lr Painewebber Inc. v. Bybyk, 81 F.3d 1193,
1195, 1197 (2d Cir. 1996) (question of whether a claim was
barred by the statute of limitations was for the arbitrator in
light of the parties’ clear delegation of authority to the
arbitrator to decide such questions). As in this case, where the
petitioners contend that they are not “bound to [the]
arbitration agreement, the issue of arbitrability is for the
Court in the first instance.” Boroditskiy, 314 F. Supp. 3d at
493 (guotation marks omitted).

B.

The Second Circuit Court of Appeals has recognized five

theories upon which a nonsignatory may be bound to an

arbitration agreement: “1) incorporation by reference; 2)

 

 

assumption; 3) agency; 4) veil-piercing/alter ego; and 5)

estoppel.” Thomson~CSF, S.A., 64 F.3d at 776. “District courts

 

should narrowly construe these five theories, each of which is
governed by ordinary principles of contract and agency law.”
]?>oroditskiy,r 314 F. Supp. 3d at 493. Mason argues that the
petitioners are bound to the arbitration clause under theories
of agency and estoppel.
l.
A nonsignatory can be bound to an agreement under

traditional principles of agency law. Thomson-CSF, S.A., 64 F.Bd

 

at 777. However, an “agreement to arbitrate does not bind an
agent acting on behalf of a disclosed principal ‘unless there is
clear and explicit evidence of the agent’s intention to
substitute or superadd his personal liability for, or to, that
of his principal.’” geera, 2005 WL at 1606054, at *3

(quoting Lerner v. Amalgam. Clothing & Textile Workers

gnipn, 938 F.2d 2, 5 (2d Cir. 1991)).

Mason cites two cases, Scher v. Bear Stearns & Co., 723 F.

 

Supp. 211 (S.D.N.Y. 1989) and Brener v. Becker Paribas lnc., 628

 

F. Supp. 442 (S.D.N.Y. 1985), for the proposition that where an
entity is bound to arbitrate, its nonsignatory agents can also

be bound to arbitrate. However, both of those cases are plainly
distinguishable. In those cases, a customer who was party to an

arbitration agreement with a brokerage firm sought to avoid

 

arbitration and sued the brokerage firm and an individual
brokerage employee. The courts found that the customer-signatory
to the arbitration agreement could not avoid arbitration by
suing the brokerage firm and a brokerage employee. The
individual brokerage employee could claim the benefit of the
arbitration agreement. In §§h§r, the Court noted that if the
signatory~plaintiff were allowed “to avoid arbitration of claims
arising out of the farbitration] agreement, simply by naming
individual agents of the institutional party as defendants, it
would in effect ignore both the particular arbitration clause
and the explicit federal policy in favor of arbitration.” 723 F.
Supp. at 217. Similarly, in Brener, the plaintiffs argued that
they could not be forced to arbitrate against an employee of a
signatory because although the plaintiffs had signed the
arbitration agreementr the employee had not. 628 F. Supp. at
451. The Court rejected that argument because the plaintiffs’
claims fell within the scope of the agreement the plaintiffs
signed. 1§;

The Second Circuit Court of Appeals, describing Brener and
§§h§r, noted that “[c]ourts in this and other circuits
consistently have held that employees or disclosed agents of an
entity that is a party to an arbitration agreement are protected
by that agreement."r Roby v. Corporation of Lloyd’s, 996 F.2d

1351, 1360 (2d Cir. 1993) (collecting cases). “If it were

otherwise, it would be too easy [for signatory-plaintiffs] to
circumvent the agreements by naming individuals as defendants

instead of the entity Agents themselves.” Id.; see also Dunmire

 

v. Hoffman, No. 05cv4582, 2006 WL 2466248, at *3-4 (S.D.N.Y.
Aug. 24, 2006) (citing Brener and §§h§r for the proposition that
employees are generally protected by their employers’
arbitration agreements); Hirschfeld Prods., Inc. v. Mirvish,r 673
N.E.2d 1232 (N.Y. 1996) (holding that nonsignatory employees are
permitted to benefit from their employers' arbitration
agreements).

In this case, the nonsignatory petitioners do not seek the
benefit of an arbitration agreement but rather resist being
compelled to arbitrate pursuant to an agreement that they did

\\

not sign. Scher and Brener both adhere to the principle that a
court will estop a signatory from avoiding arbitration with a
nonsignatory when the issues the nonsignatory is seeking to

resolve in arbitration are intertwined with the agreement that

the estopped party has signed.” MAG Portfolio Consultant, GMBH

 

v. Merlin Biomed Group LLC, 268 F.3d 58, 62 (2d Cir. 2001)

 

(quotation marks omitted). The reverse, however, “is not also
true: a signatory may not estop a nonsignatory from avoiding
arbitration regardless of how closely affiliated that

nonsignatory is with another signing party.” Id.

The respondent in this case is attempting to bind
nonsignatories -- the petitioners -- to an arbitration agreement
to which they never agreed. Kwatinetz signed the employment
agreement on behalf of a disclosed principal, Big3. The
signature line on the agreement shows that the signature is for
“Big3 Basketball, LLC,” with Jeffrey Kwatinetz signing on Big3's
behalf. Epstein Decl., Ex. 1 at 20. Mason concedes in his
opposition papers that “Kwatinetz executed the Employment

ll

Agreement on behalf of the Company, rather than in his
individual capacity. Opp’n at 11. Because Kwatinetz signed the
agreement on behalf of a disclosed principal, Big3, the
arbitration agreement would only bind Kwatinetz if there were

evidence that Kwatinetz “clearly and explicitly intended to be

subject to the arbitration clause.” See McKenna Long a Aldridge,

 

2015 WL 144190,r at *8; In re D & B Const. of Westchester, lnc.,

 

21 Misc. 3d 1125(A}r 875 N.Y.S.Zd 819r 2008 WL 4809415, at *6
(Sup. Ct. 2008) (explaining that it is “well settled that an
agent who signs on behalf of a known principal cannot be held to
have made a commitment in his or her individual capacity”).
Mason has not pointed to any evidence showing that
Kwatinetz possessed the requisite intent to be bound to the
arbitration clause. Mason argues that such intent can be
inferred from (l) the fact that the employment agreement refers

to the petitioners in various sections and (2) § i6(d) of the

10

employment agreement, which refers to arbitrating claims that
involve executives of Big3.

The sections of the employment agreement that mention the
petitioners, howeverr are entirely unrelated to arbitration.
Section 2(a), for example, states that Mason was to be the
senior-most executive officer of Big3 behind the petitioners.
Section 5(c) refers to Mason’s capital contributions and
ownership interest in the LLC. Section l4(f) provides that Mason
would have good reason to resign if the agreement were assigned
to another company, other than a company managed by the
petitioners. ln sum, none of these provisions relate to
arbitration. These clauses do not “clearly and explicitly”
evince an intent on behalf of the petitioners that they be bound
to arbitrate. Indeed, Mason points to no cases holding that mere
mention of a nonsignatory in an agreement is enough to bind that
nonsignatory to the agreement. That the petitioners are
mentioned by name in the agreement, in clauses entirely
unrelated to arbitration, is not enough to bind the petitioners
-~ as agents of a disclosed principal -- to the principal's
contractual agreement to arbitrate.

Mason also relies on § 16(d) of the employment agreement to
argue that the petitioners are bound to arbitrate. That
subsection, entitled “Class Action and Collective Waiver,”

provides that

11

[t]he arbitrator shall not have authority to

hear or decide class or collective actions,

or any representative actions on_ behalf of

other employees. The arbitrator's authority

to resolve disputes and make awards under

this Section 16 is limited to disputes

between: (i} Executive and the Company or

any of its subsidiaries; and (ii) Executive

and any current or former officers]r

directors, employees and agents, if such

individual is sued for conduct arising out

of their employment.
Epstein Decl., Ex. 1 at 15. Mason alleges that romanette (ii)
binds the petitioners, along with any other current or former
officer, director, employee, or agent of Big3 to submit to
arbitration. Section 16(d), however, is not a grant of
jurisdiction to the arbitrator over nonsignatories to the
agreement. Because romanette (ii) refers to nonparties to the
agreement, romanette (ii) must refer to situations where those
nonparties consent to arbitrate. Mason’s suggestion that
romanette (ii) should be construed as an agreement by
nonsignatories to be bound to arbitrate is unreasonable. Under
Mason’s construction, romanette (ii) would apply to bind all
employees of Big3 to arbitrater regardless of their knowledge of
or distance from_the agreement. A reasonable construction of the

contract is that § 16(d) applies in situations where

nonsignatories agree to arbitrate.

12

 

 

2.

Mason next argues that the petitioners are estopped from
avoiding arbitration because the petitioners directly benefited
from Mason’s services to Big3, which were provided for in
Mason’s employment agreement.

Nonsignatories are estopped from avoiding arbitration when
they receive a direct benefit from a contract that contains an

agreement to arbitrate. McKenna Long & Aldridge, 20l5 WL 144190,

 

at *9. “ln order for a party to be estopped from avoiding
arbitration, that party must have knowingly exploited the
agreement containing the arbitration clause” and received direct
benefits from the agreement. yeera, 2005 WL 1606054, at *4.

A benefit is direct when it “flow[s] directly from the

agreement.” Lang v. First Am. Title lns. Co., No. 12cv266S, 2012

 

WL 5221605, at *3 (W.D.N.Y. Oct. 22, 2012} (quotation marks
omitted). A benefit is indirect, and therefore insufficient to
estop a party from avoiding arbitration, “where the nonsignatory
exploits the contractual relation of parties to an agreement,
but does not exploit (and thereby assume) the agreement itself.”
ld; (quotation marks omitted).

in American Bureau of Shipping v. Tencara Shipyard S.P.A.,
the Second Circuit Court of Appeals concluded that nonsignatory
owners of a boat were estopped from avoiding arbitration because

the owners had received a direct benefit from a contract

13

 

 

containing an arbitration agreement. 170 F.3d 349, 353 (2d Cir.
1999). In that case, the nonsignatory owners contracted with a
shipyard to build a yacht. ld; at 351. The contract required
that the yacht built by the shipyard be “classed.” ld; The
shipyard entered a separate contract, which contained an
arbitration clause, with a classification society. Under that
contract, the classification society “classified” the yacht so
that it could sail under the French flag. ld; at 351. The Court
of Appeals held that the owners received a direct benefit from
the contract containing the arbitration clause because that
contract enabled the yacht to be “classed” -- a benefit that the
owners had sought in their original contract with the shipyard.
ld; at 353. “In short, the agreement was made by one of the
signatories for the purpose of completing business it had with

the nonsigning owners.” MAG Portfolio Consultant, 268 F.3d 58 at

 

63 (discussing Tencara Shipyard). The benefits derived from the
agreement were sought specifically for the owners, “and the
owners directly [benefited] . . . because getting the vessel
classified enabled it to be insured by the owners at rates
cheaper than would otherwise be available, and it enabled the
vessel to fly under the flag of a country.” ld;

Similarly, Deloitte Noraudit A/S v. Deloitte Haskins &

 

Sells, U.S., involved a contract regarding the use of the trade

name “Deloitte,” which contained an arbitration clause. 9 F.3d

14

 

1060, 1064 (2d Cir. 1993). A.nonsignatory to the agreement
received a copy of the agreement, was aware of its terms, raised
no objections to the agreement, and made use of the Deloitte
trade name pursuant to the agreement. ld; That nonsignatory was
estopped from avoiding arbitration because it had exploited and
directly benefited from the agreement. ld;

On the other hand, the Second Circuit Court of Appeals has
found benefits to be indirect when the nonsignatory had obtained
benefits that did not flow from the agreement itself. §e§ M§§

Portfolio Consultant, 268 F.3d at 62. For example, in Thomson"

 

Q§§, two companies, E & S and Rediffusion, signed an exclusive
dealing agreement containing an arbitration clause. 64 F.3d at
775. Thomson, a competitor to E & S, purchased Rediffusion and
refused to adhere to the exclusive dealing contract. ld; By
doing so, Thomson effectively shut E & S out of the market. ;d;
at 779. However, the Second Circuit Court of Appeals held that
the benefit of shutting a competitor out of the market derived
from purchasing Rediffusion, and therefore only indirectly
flowed from_the exclusive dealing contract between Rediffusion
and E & S. ld;

This case is more similar to those where the Court of
Appeals found that the nonsignatories only indirectly benefited
from the relevant agreements. The benefits that came from

Mason’s employment did not flow directly to the petitioners, but

15

 

 

 

 

rather to Big3. The petitioners only benefited because of their
interests in Big3. The “mere fact of a nonsignator[y’s]
affiliation with a signatory will not suffice to estop the
nonsignatory from avoiding arbitration, no matter how close the
affiliation is,” Oppenheimer & Co. v. Deutsche Bank AG, No.
09cv8154, 2010 WL 743915, at *2 (S.D.N.Y. Mar. 2, 2010).

Mason alleges that Big3, which is controlled by the
petitioners, directly benefited from the employment agreement by
gaining Mason as its President and Commissioner. Opp’n at 12.
Mason asserts that because the petitioners were not “lowly
employees” but instead were the senior-most executives of Big3,
they also benefited from the agreement. ld; This is because the
petitioners had a financial stake in Big3, and therefore when
Big3 increased in value as a result of Mason’s work under the
employment agreement, the petitioners benefited. However, the
“mere existence of an agreement with attendant circumstances
that prove advantageous to the nonsignatory would not constitute
the type of direct benefits justifying compelling arbitration by

a nonparty to the underlying contract.” fn re Belzberg v. Verus

 

lnvs. Holdings lnc., 21 N.Y.3d 626, 633-34 (App. Div. 2013). Any

 

benefits that the petitioners received were indirect benefits.
hs Mason himself argues, the petitioners benefited from the
positive performance of Big3, not directly from the contract

itself.

16

Mason also argues that the petitioners exploited the
employment agreement by directing Big3 to terminate Mason.
However, Mason does not state that the petitioners acted in
their individual capacities in directing Big3 to terminate
Mason, rather than as agents of Big3. Nor does Mason argue that
the petitioners terminated Mason; Big3 terminated Mason. By
arguing that the petitioners should be required to arbitrate
because of actions they took on behalf of their principal, Big3,
Mason seeks to abrogate the corporate form. Mason, however, has

not provided any basis for that abrogation. See also Phx. Cos.,

 

lnc. v. llbrahamsen,r No. 05cv4894, 2006 WL 2847812, at *7

 

(S.D.N.Y. Sept. 28, 2006) (no estoppel where the nonsignatory
did not exploit ~- and thereby assume ~~ the agreement).
III.

Kwatinetz signed the agreement only on behalf of a
disclosed principal, and the petitioners did not exploit the
agreement in their individual capacities or receive direct
benefits from the agreement. Therefore, the theories under which
Mason argues that the nonsignatories can be compelled to
arbitrate do not apply to these petitioners. Rather, the general
rule that nonsignatories cannot be forced to arbitrate applies
to the petitioners. Accordingly, the petition to permanently
enjoin Mason's pending arbitration against the petitioners is

granted.

17

 

CONCLUSION

For the above reasons, the petition to enjoin arbitration
against the petitioners is granted. The Court has considered
all of the arguments raised by the parties. To the extent not
specifically addressed, the arguments are either moot or without
merit. The Clerk of Court is directed to enter judgment and to
close this case. The Clerk is also directed to close all pending
motions.
SO ORDERED.
§::e;;;:'zt"z§:;“ /3€\ 5 de

J hn G. Koeltl
Unitedj States District Judge

18

